Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant Amendment and Arguments filed on 3/23/2021. This Action is made FINAL.
Claim(s) 1 - 10 are pending for examination.
Previous Claim Objections
Claim 5 was previously objected to due to informalities. In response to Applicant's amendment, the objections of claim 5 have been withdrawn.
Previous Claim Rejections - 35 USC § 112
Claim(s) 4 - 6 were previously rejected under 35 U.S.C. 112(b). In response to Applicant's amendment, the 35 U.S.C. 112(b) rejection(s) of claim(s) 4 - 6 have been withdrawn.
Response to Arguments
With regards to claim(s) 1, 9, 10 rejected under 35 U.S.C. 102 and claim(s) 2 - 8 rejected under 35 U.S.C. 103, Applicant's arguments have been fully considered, but are deemed moot in view of new grounds of rejection necessitated by Applicant's amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jobling et al. (US 20180181919 A1) hereforth to be referred to as Jobling in view of Henriksen et al. (US 20130117060 A1) hereforth to be referred to as Henriksen.

Jobling was cited in previous Office Action.

Regarding claim 1 Jobling teaches,
A passenger support device comprising:
	A processor; and
	Memory storing instructions that, when executed by the processor, cause the processor to: 
 set behavior items to be performed by a passenger by a time a vehicle arrives at a destination (Para [0054], “the wellness planning module 81-3 can schedule in-flight events relating to optimal sleeping, eating and exercise patterns”), set an order of performing the behavior items (para [0055], “the wellness planner module 51 can determine a sequence of events and associated scheduling information to assist a passenger with a personalized and more comfortable in-flight experience.”), the, and inform the passenger of the behavior items to be performed based on the order (Fig. 8A and 8B shows a timeline of events in the reference that what would be displayed to the user);
determine that the behavior items to be performed by the time the vehicle arrives at the destination (para [0030], “travel app 9 on the passenger's mobile device 7 generates and outputs a dynamic event timeline based on the customer data 23 and flight data 25” where flight data also includes flight timing and duration and a timeline inherently sets items within a predetermined start and stop time. para [0029], “The flight data 25 includes the timing and duration of the flight”); 


recognize an action of the passenger performing the behavior items; (para [0080], “As another example, the passenger's mobile device 7 is monitoring his or her biorhythms, and the system 1 may use data received from the passenger's mobile device 7 to detect or determine when the passenger is about to sleep or wake” where the system is recognizing that the passenger is sleeping where sleeping can be considered a behavior item)
support the action of the passenger performing the behavior items, based on each of the behavior items and the recognized action of the passenger. (para [0080], “As another example, the passenger's mobile device 7 is monitoring his or her biorhythms, and the system 1 may use data received from the passenger's mobile device 7 to detect or determine when the passenger is about to sleep or wake, and in response, to send control instructions to adjust the lighting around the passenger, as well as inform a crew member to prepare a beverage service for when the passenger awakes or not to disturb the passenger when asleep.” Where sleeping can be considered a behavior item, and controlling lighting and ensuring no disturbance around the passenger can be considered assisting with that behavior item)
Jobling does not teach determine that the behavior items cannot be performed by a finishing time, request that the passenger confirm a behavior item can be omitted; and remove the confirmed behavior item from the behavior items to be performed;
However, Henriksen teaches, determine that the behavior items cannot be performed by the time, request that the passenger confirm a behavior item can be omitted; and remove the confirmed behavior item from the behavior items to be performed; (para [0033] “The step of distributing topics may include calculating if the duration of one or more of the topics is greater than a time allocated for a meeting agenda, and prompting a user to make a change to the length of one or more of the topics, the time allocated for the meeting agenda or removing one or more of the topics from the view of the mind map or a view of the agenda” prompting the user is asking for confirmation on removing an item. This the flow chart may terminate when all of the changes to the agenda are made.”) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jobling to incorporate the teachings Henriksen to remove an item if there is insufficient time because this is a common scheduling practice to ensure that items scheduled within a scheduling period avoid conflicts which ensures timeliness and completion of scheduled tasks.

Regarding claim 9, it recites a method having limitations similar to those of claim 1 and therefore is rejected on the same basis.

Regarding claim 10, it recites a non-transitory storage medium having limitations similar to those of claim 1 and therefore is rejected on the same basis.

Additionally Jobling teaches A non-transitory storage medium that stores a program causing a computer to execute a passenger support processing, the processing comprising: (Para [0087] “Embodiments of the present invention may be implemented as programmable code for execution by the computer system 600. …. As will be appreciated, removable storage unit 618 includes a computer usable storage medium having stored therein computer software and/or data.”)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jobling (US 20180181919 A1) in view of Henriksen (US 20130117060 A1) and Lo (US 20090112462 A1).

Lo was cited in previous Office Action.

Regarding claim 2, Jobling in view of Henriksen teaches The passenger support device according to claim 1, but does not teach wherein the processor indicates a behavior item to be performed next after performing each of the behavior items is finished.
However Lo teaches, the processor indicates a behavior item to be performed next after performing each of the behavior items is finished. (Para [0019] “The display method of the present invention further includes a step of shifting the priority to a next upcoming maneuvering action once a current maneuvering action is completed by displaying the information regarding the next upcoming maneuvering action in a detailed and enhanced manner.”, the maneuvering action can be considered a behavior item. These sequenced actions can also be shown one at a time upon completion of the previous action as shown in Fig. 5C)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jobling in view of Henriksen to incorporate the teachings of Lo because displaying an action one at a time instead of in just list form helps a user prioritize the current action (Lo para [0010] “while the route guidance list shown in the display of FIG. 2 is useful, the driver could still get confused as to the current location and the location requiring a maneuvering action such as making a left turn or right turn (maneuvering location). One of the reasons is that the route guidance list of FIG. 2 still not easily comprehensible for the user. Thus, there is a need of an improved display method and apparatus for a navigation system that provide a more intuitive and prioritized way of displaying the information in a route guidance list”)


Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jobling (US 20180181919 A1) in view of Henriksen (US 20130117060 A1) and Portopapas et al. (US 20120254763 A1) hereforth to be referred to as Portopapas.

Portopapas was cited in previous Office Action.

Regarding claim 3, Jobling in view of Henriksen teaches The passenger support device according to claim 1, but does not teach wherein the processor indicates each of the behavior items by display on a display medium and by sound output from a sound output portion.
However Portopapas teaches wherein the processor indicates each of the behavior items by display on a display medium and by sound output from a sound output portion. (para [0081] “The calendar may be presented on display 4 and/or audibly from speakers 13”, where the calendar has calender items and to-do items which read on behavior items)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jobling in view of Henriksen to incorporate the teachings of Portopapas because it is common to use electronic calendars to help them organize tasks e.g. behavior items (Portopaps para [0002], “It is not uncommon for a person to use an electronic calendar to manage schedules and tasks.”) Further the electronic calendar system presented in Portopapas is designed for use in a vehicle as is Jobling.

Regarding claim 4, Jobling in view of Henriksen teaches The passenger support device according to claim 1, but does not teach wherein the processor further: 
receives input indicating addition, removal, and a change in the order of performing the behavior items, from the passenger;
 and sets the behavior items to be performed and the order of performing the behavior items based on the received input.
However Portopapas teaches, wherein the informing portion further comprises: 
receives input indicating addition, removal, and a change in the order of performing the behavior items, from the passenger (fig. 7, where label 502 shows adding an item and label 520 shows editing and deleting an item where editing a parameter of an the item such as the time would change the order. These items are calendar items or to-do items which read on behavior items);
 and sets the behavior items to be performed and the order of performing the behavior items based on the received input. (Fig. 5 shows that the modified items are aggregated, label 318, and then presented, label 322, where the aggregation and presentation read on the process of setting)

Regarding claim 5, Jobling in view of Henriksen and Portopapas teaches The passenger support device according to claim 4.
Jobling further teaches, wherein the processor further acquires a required time for the vehicle to reach the destination, (para [0029], “The flight data 25 includes the timing and duration of the flight”) 
wherein processor sets the behavior items to be performed such that the behavior items are finished by the required time (para [0030], “travel app 9 on the passenger's mobile device 7 generates and outputs a dynamic event timeline based on the customer data 23 and flight data 25” where flight data also includes flight timing and duration and a timeline inherently sets items within a predetermined start and stop time.)

Regarding claim 6, Jobling in view of Henriksen and Portopapas teaches The passenger support device according to claim 4
wherein the processor receives the input indicating addition, the removal, and the order of performing the behavior items on an interactive basis. (para [0027] “A vehicle enabled with a vehicle-based computing system may contain a visual front end interface 4 located in the vehicle. The user may also be able to interact with the interface if it is provided, for example, with a touch sensitive screen. In another illustrative embodiment, the interaction occurs through, button presses, audible speech and speech synthesis.”)


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jobling (US 20180181919 A1) in view of Henriksen (US 20130117060 A1) and Woulfe et al. (US 20190043001 A1) hereforth to be referred to as Woulfe.

Wolfe was cited in previous Office Action.

Regarding claim 7, Jobling in view of Henriksen teaches The passenger support device according to claim 1, but does not teach further comprises a robot arm that supports the action of the passenger performing one of the behavior items.
However Woulfe teaches, further comprises a robot arm that supports the action of the passenger performing one of the behavior items. (Fig. 5 and para [0011] “the self-driving delivery vehicle can select a particular opening, e.g., a window, of the receiving vehicle to deliver the product through based on one or more factors such as local laws and regulations, where an occupant (e.g., a driver of the receiving vehicle or a non-driving passenger) is seated within the receiving vehicle, whether the receiving vehicle is being driven autonomously by an autopilot module or manually driven by a human driver, and/or traffic conditions. In one specific, but non-limiting example, the self-driving 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jobling in view of Henriksen to incorporate the teachings of Woulfe because robots are able to automate human tasks which has led to advances in human life as being done in Woulfe (Erhart et al. (US 20170282365 A1) para [0002], “Automation and mechanization of human tasks has lead to many of the advances found in modern life. Devices, such as robots, are available to provide many functions.”)

Regarding claim 8, Jobling in view of Henriksen and Woulfe teaches The passenger support device according to claim 7.
Jobling further teaches, wherein an action supporting device is activated in accordance with the behavior item and the action of the passenger recognized by the action recognition portion. (para [0080], “As another example, the passenger's mobile device 7 is monitoring his or her biorhythms, and the system 1 may use data received from the passenger's mobile device 7 to detect or determine when the passenger is about to sleep or wake, and in response, to send control instructions to adjust the lighting around the passenger” Where sending control instructions reads on activating, and the lighting 
Woulfe further teaches, the robot arm being a device to support the actions of a user for the same reasons as in discussed in the claim 7 rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668